



EXHIBIT 10.1
ALBEMARLE CORPORATION
COMPENSATION RECOUPMENT AND FORFEITURE POLICY
Section 1. Purpose. The Policy is designed to help deter actions that could
potentially harm the financial position or business reputation of Albemarle
Corporation (the “Corporation”) and its shareholders and to support the
Corporation’s pay-for-performance philosophy for executive compensation.
Section 2. Definitions. For purposes of this Policy, the following terms shall
have the following meaning:
“Incentive Plan” means the Albemarle Corporation 2017 Incentive Plan, as may be
amended from time to time, any successor plan thereto, and any other such plan
that the Corporation may adopt from time to time providing for periodic, annual
or long-term cash or equity-based bonuses, incentive compensation and/or
equity-based awards.
“Cause” means as defined under the Incentive Plan (or if more than one Incentive
Plan is in effect and permits the current grant of awards thereunder, the latest
such Incentive Plan) unless there is an employment agreement in place between
the Corporation and the Covered Person which contains a definition of Cause or
similar term, in which case the definition in such employment agreement will
apply with respect to such Covered Person.
“Commission” means the U.S. Securities and Exchange Commission.
“Committee” means the Executive Compensation Committee of the Board of Directors
of the Corporation.
“Corporation” means Albemarle Corporation, a Virginia corporation.
“Covered Persons” means the Corporation’s Chief Executive Officer, Chief
Financial Officer, and those individuals who are participants in any Incentive
Plan.
“Effective Date” means July 10, 2017, which is the date that this Policy is
effective.
“Financial Restatement” means an accounting restatement due to the material
noncompliance of the Corporation, with any financial reporting requirement under
the securities laws (other than a restatement caused by a change in applicable
accounting rules or interpretations).
“Independent Directors” mean those members of the Corporation’s Board of
Directors who have been determined by the Board of Directors to be independent
under New York Stock Exchange rules and the Corporation’s Corporate Governance
Guidelines.
“Misconduct” means (i) intentional misconduct, including embezzlement, fraud,
theft or other clearly unethical behavior (including violations of the
Corporation’s policies such as the Corporations’ Code of Conduct, or applicable
law), (ii) knowing misconduct or grossly negligent conduct, (iii) knowingly or
grossly negligently failing to prevent any of the forgoing misconduct, and/or
(iv) solely for purposes of Section 3(a) of this Policy any other conduct,
behavior or any other acts or omissions that are determined to be misconduct
under Section 304.
“Section 304” means Section 304 of the Sarbanes-Oxley Act of 2002.
“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended.
Section 3. Recoupment and Forfeiture of Compensation.
(a) In the event the Misconduct of any employee of the Corporation (including,
but not requiring, the Misconduct of the Corporation’s Chief Executive Officer
and/or Chief Financial Officer) results in a Financial Restatement, the
Corporation’s Chief Executive Officer and Chief Financial Officer shall
reimburse the Corporation for (i) the gross amount of any bonus or other
incentive-based or equity-based compensation received by such officer from the
Corporation during the 12-month period following the date the document requiring
the Financial Restatement was first publicly issued or filed (whichever occurs
first) with the Commission, and (ii) any profits realized from the sale of
securities of the Corporation during such 12-month period. For purposes of this
Section 3(a), the Committee shall determine, and recommend to the Independent
Directors, whether a Financial Restatement was as a result of Misconduct and the
applicability of this Section 3(a) to the Corporation’s Chief Executive Officer
and Chief Financial Officer.
(b) In the event the Misconduct of any Covered Person other than the
Corporation’s Chief Executive Officer and/or Chief Financial Officer results in
a Financial Restatement, the Covered Person who engaged in the





--------------------------------------------------------------------------------





Misconduct shall reimburse the Corporation for (i) the gross amount of any bonus
or other incentive-based or equity-based compensation received by such Covered
Person from the Corporation during the 12-month period following the first
public issuance or filing with the Commission (whichever occurs first) of the
financial document containing the Financial Restatement, and (ii) any profits
realized from the sale of securities of the Corporation during such 12-month
period. For purposes of this Section 3(b), the Committee shall determine, and
recommend to the Independent Directors, whether a Financial Restatement was as a
result of Misconduct and the applicability of this Section 3(b) to each Covered
Person.
(c) In the event that a Covered Person has his or her employment terminated for
Cause, then such Covered Person shall forfeit all unpaid cash-based incentive
compensation under the Incentive Plan (whether or not accrued and/or payable at
such time) and all unvested equity-based awards or incentive compensation
granted under the Incentive Plan (whether or not earned at such time), in each
case as of the date such Covered Person is notified of termination of his or her
employment for Cause. The Chief Executive Officer (or the Committee in the event
that such Covered Person is the Chief Executive Officer) shall determine the
applicability of this Section 3(c) to each Covered Person.
Section 4. Administration.
(a) The Committee and, for purposes of Section 3(c), the CEO, as applicable,
will administer this Policy and have the full authority and discretion necessary
to accomplish its purpose, including, without limitation, the determination of
the manner in which compensation is recovered, in accordance with applicable
law, including, without limitation, except as described below in Section 7
hereof, by seeking repayment or by offsetting any salary or other compensation
due under any compensation plan, program or arrangement maintained by the
Corporation or any of its affiliates or subsidiaries. Every interpretation,
choice, determination or other exercise of any power or discretion given either
expressly or by implication to the Committee (or the Chief Executive Officer for
purposes of Section 3) shall be conclusive and binding upon all parties covered
by this Policy.
(b) In determining whether Misconduct has occurred that would cause the
recoupment or forfeiture of compensation under this Policy, and whether the
Financial Restatement resulted from any such Misconduct, the Committee (or the
Chief Executive Officer for purposes of Section 3(c)) may consider any facts and
circumstances that the Committee (or Chief Executive Officer) may deem
appropriate.
(c) If the Committee, or the Chief Executive Officer, as applicable, seek to
cause forfeiture of compensation under Section 3(c) of this Policy from a
Covered Person, it must provide a written notice to such Covered Person of such
intended forfeiture of compensation within one year after the discovery of the
event or circumstances permitting such forfeiture of compensation along with the
amount of, and reason for, the forfeiture.
Section 5. Amendment and Termination. This Policy may be amended or terminated
by the Committee at any time. The Committee shall amend this policy to the
extent deemed necessary or appropriate to reflect any regulations to be adopted
by the Commission under Section 10D(b)(2) of the Securities Exchange Act of
1934, as amended, any rules or standards adopted by a national securities
exchange, any related guidance from a governmental agency which has jurisdiction
over the administration of such provision, any judicial interpretation of such
provision and any changes in applicable law.
Section 6. Miscellaneous.
(a) This Policy shall be communicated to all Covered Persons; provided, however,
that failure to so notify the Covered Person shall not render the Policy
unenforceable as to such Covered Person except as set forth in Section 4(c)
above. Any applicable award agreement or other document setting forth the terms
and conditions of any compensation covered by the Policy shall be deemed to
include the restrictions imposed herein and to incorporate the Policy by
reference and, in the event of any conflict between the Policy and any
applicable award agreement or other document, the terms of the Policy will
govern.
(b) Section 3(a) of this Policy is intended to comply with the requirements of
Section 304 and shall be deemed to incorporate, and shall be construed
consistent with, any requirements and obligations applicable under Section 304.
(c) If any provision of this Policy is determined to be unenforceable or invalid
under any applicable law, such provision will be applied to the maximum extent
permitted by applicable law, and shall automatically be deemed amended in a
manner consistent with its objectives to the extent necessary to conform to any
limitations required under applicable law.





--------------------------------------------------------------------------------





(d) Any recoupment or forfeiture under this Policy may be in addition to any
other remedies that may be available to the Corporation or to the Committee
under the Corporation’s policies as well as applicable law, including
disciplinary actions, and including but not limited to, termination of
employment.
Section 7. Section 409A
(a)     The Committee and, for purposes of Section 3(c), the CEO, as applicable,
have certain discretion to determine the manner in which compensation is
recovered under the Policy. Section 409A, however, generally prohibits the
settlement of amounts owed by an employee by reducing an amount of deferred
compensation the employee is scheduled to be paid in the future, as that would
be an impermissible acceleration of payment of the deferred amount under Section
409A. Accordingly, the Committee and, for purposes of Section 3(c), the CEO, as
applicable, will consider the implications of Section 409A when recovering
compensation from any Covered Person. Additionally, notwithstanding any other
provision of this Policy, no forfeiture, reimbursement, recovery, offset or
recoupment shall be effective if such forfeiture, reimbursement, recovery,
offset or recoupment would result in a violation of Section 409A unless the
Committee and, for purposes of Section 3(c), the CEO, as applicable,
specifically requires such forfeiture, reimbursement, recovery, offset or
recoupment notwithstanding its adverse implications under Section 409A . If the
Committee’s or the CEO’s retention of the authority to require such forfeiture,
reimbursement, recovery, offset or recoupment notwithstanding its adverse
implications under Section 409A itself results in a violation of Section 409A,
then no forfeiture, reimbursement, recovery, offset or recoupment shall be
effective if such forfeiture, reimbursement, recovery, offset or recoupment
would result in a violation of Section 409A.
(b) Notwithstanding any other provision of this Policy, there is no guaranty or
assurances that the Policy will not result in adverse consequences to the
Covered Person under Section 409A, and none of the Committee, the CEO, the
Corporation or its subsidiaries or affiliates or their officers, directors,
employees or agents shall be liable to any Covered Person if any forfeiture,
reimbursement, recovery, offset or recoupment under this Policy results in
adverse consequences as the result of Section 409A.





